Citation Nr: 1721099	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to January 1970.  The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The claim was previously before the Board in July 2014 when it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran's amended certificate of death lists the immediate cause of death as sepsis due to or a consequence of chronic cholecystitis, cirrhosis, and chronic active hepatitis C; posttraumatic stress disorder (PTSD) is listed as a significant condition, which contributed to death but not resulting in the underlying cause of death.

2.  At the time of his death, service connection was in effect for PTSD rated as 50 percent disabling from May 2005.

3.  The probative evidence of record does not show that the listed cause of the Veteran's death, sepsis due to or a consequence of chronic cholecystitis, cirrhosis, and chronic active hepatitis C, was related to his active military service.

4.  The probative evidence of record does not show that the service-connected PTSD caused or contributed substantially and materially to the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant seeks service connection for the cause of the Veteran's death.  She claims that medications the Veteran was taking for his service-connected PTSD caused his cirrhosis of the liver, which ultimately led to his death.  

At the time of his death in January 2009, service connection was in effect for PTSD rated as 50 percent disabling effective from May 2005.  The Veteran's amended certificate of death lists the immediate cause of death as sepsis due to or a consequence of chronic cholecystitis, cirrhosis, and chronic active hepatitis C.  PTSD is listed as a significant condition, which contributed to death but not resulting in the underlying cause of death.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as calculi of the gallbladder and cirrhosis of the liver, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, sepsis due to or a consequence of chronic cholecystitis, cirrhosis, and chronic active hepatitis C, was incurred during service.  Service treatment records are negative for the fatal disease.  Post-service,  hepatitis C was diagnosed in 2005, some 35 years after his discharge from service in January 1970.  The Veteran was shown to have decompensated liver (cirrhosis) disease in 2006.  Chronic cholecystitis was not shown until 2008.  The Veteran was admitted to the hospital in January 2009 with sepsis.  Clearly, there was the passage of many years between discharge from active service and medical documentation of hepatitis C, chronic cholecystitis, cirrhosis, and sepsis.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's sepsis, chronic cholecystitis, cirrhosis, or chronic active hepatitis C, and his active military service.  In fact, a VA examiner opined in February 2009 that it was "less likely as not" that the Veteran's hepatitis C was due to air gun inoculation as argued by the Veteran during his lifetime.  The Veteran's history of polysubstance abuse was documented at that time, including alcohol, cocaine, marijuana, and tobacco.  The examiner indicated that a large percentage of those with substance dependence, like the Veteran, became exposed to hepatitis C.  The examiner opined the Veteran's cirrhosis was likely caused by hepatitis C due to alcohol, but more likely than not caused by or related to polypharmacy (polysubstance abuse). 

The VA examiner in May 2016 noted that doctors were unsure of what caused gallstone, but theories included bile containing too much cholesterol or bilirubin or the gallbladder did not empty correctly.  Risk factors for development included being age 60 or older, being overweight, eating a high fat diet, family history, diabetes, and certain medications.  Chronic cholecystitis was caused by repeated attacks of acute cholecystitis.  Sepsis was a complication of an infection, which occurred when chemicals released into the bloodstream to fight the infection trigger inflammatory responses throughout the body.  This inflammation could trigger a cascade of changes that could damage multiple organ systems, causing them to fail.  The examiner commented that when the Veteran was discovered to have hepatitis C  in 2005, the evaluation also revealed he had advanced liver disease, most likely due to hepatitis C. 

The Board would note at this juncture that hepatitis C with cirrhosis of the liver was denied for accrued benefits purposes in a March 2009 rating decision.  The Appellant originally appealed the denial, but elected not to perfect the appeal.  See VA Form 9 received in February 2010.  Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death, sepsis due to or a consequence of chronic cholecystitis, cirrhosis, and chronic active hepatitis C, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The record does not include any probative medical evidence or opinion that the service-connected PTSD contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  While the Veteran's amended certificate of death indicated PTSD was a significant condition, which contributed to death, it did not result in the underlying cause of death.  The death certificate went on to indicate that the Veteran's PTSD made it extremely difficult for him to deal with his progressive decline in hepatic function associated with hepatitis C.  

Moreover, the May 2016 VA examiner opined that the Veteran's PTSD would not have directly resulted in the Veteran's clinical presentations of hepatitis C since they were due to a viral infection.  The examiner indicated that PTSD did not result in sepsis as sepsis was due to an infection.  Chronic cholecystitis was due to gallstones and the Veteran's PTSD would have no foundation in the development of gallstones.  The examiner reiterated that the development of cirrhosis and chronic active hepatitis C had been discussed in the record as not being related to PTSD.  

The examiner further stated that the medical literature did not reveal that any of the medications that the Veteran was prescribed for his PTSD would have led to his death by resulting in cirrhosis or liver failure as alleged by the Appellant.  According to Up To Date, Temazepam did not have significant adverse reaction of liver cirrhosis or liver failure; Lorazepam had less than a one percent change of hepatotoxicity with no mention of liver cirrhosis or liver failure; and Mirtazapine had a less than one percent incidence of liver cirrhosis, but no liver failure.  The examiner noted that the changes seen with the Veteran's liver reflected long standing liver disease rather than something over a short period of time when the Veteran received his PTSD medications.  The examiner concluded that while the Veteran was being treated for PTSD, there was no evidence that it immediately caused the Veteran's death, contributed substantially, or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death.  For that reason, the examiner concluded that there was no direct organic causation with PTSD and the stated basis for the Veteran's death. 

The Appellant has not submitted any medical opinion other than her assertions that medications taken to control the Veteran's PTSD caused his cirrhosis, which ultimately led to his death.  The Appellant's representative argued that recent medical articles proved that several medications linked to controlling PTSD have contributed to liver problems in some patients, citing to www.ptsd.va.gov/.../treatment/...clinicians-guide-to-medications-for-ptsd-asp.  In looking at this article, there was a discussion of Nefazodone carrying a warning regarding liver failure (1 per 250,000 patient-years); however, the Veteran did not take this class of medication (serotonin modulator) during his lifetime.  As delineated above, he was prescribed Lorazepam and Temazepam which were benzodiazepines and Mirtazapine, which was a tetracyclic antidepressant.  See Physician's Desk Reference (PDR) 2017.

The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, no supporting opinion from a medical professional is of record.  On the contrary, the examiner providing the May 2016 VA opinion discussed the medications this Veteran was taking and found that medical treatise evidence did not reveal that any of the medications he was prescribed for his PTSD would have led to his death by resulting in cirrhosis or liver failure as alleged by the Appellant.  

Here, the treatise information included in the May 2017 Appellate Brief does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general in nature in that it discusses such things as  PTSD symptoms that medications target, what evidence is used for the specific classes of medications, and clinical tools to measure medication outcomes.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).   Thus, this information, alone, is of little or no probative value, and it is outweighed by the negative VA medical opinion cited above.

The Appellant's statements that the prescribed medications used to treat the Veteran's PTSD caused his cirrhosis of the liver and ultimately caused his death, are not competent evidence.  However, questions of conditions causing or contributing to or hastening death, are distinctly medical ones beyond the purview of lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  However, the statements that the Veteran's death was caused by or aggravated by a service-connected disability draw medical conclusions, which the Appellant and her representative are not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


